        Case 8:19-cr-00039-SAG Document 192 Filed 02/12/21 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                                 *
UNITED STATES,                                   *
                                                 *
       Plaintiff,                                *
                                                 *
               v.                                *         Criminal No. SAG-19-0039
                                                 *
JEAN BUTEAU REMARQUE,                            *
                                                 *
       Defendant.                                *
                                                 *
*      *       *      *       *      *       *       *      *      *       *      *      *

                                  MEMORANDUM OPINION

       Defendant Jean Buteau Remarque, who faces charges of receipt and possession of child

pornography, has now filed a number of pending motions: a Motion to Quash the Indictment for

Lack of Sufficiency, ECF 174, a Motion to Dismiss for Arbitrary Multiplication of Offenses, ECF

175, and a Motion to Dismiss for Bad Faith Prosecution and Abuse of the Grand Jury Process,

ECF 176 (collectively “the Motions”). 1 The Government has opposed the Motions, ECF 177, and

Mr. Remarque has replied, ECF 179, 180, 181. Following a telephone conference in which the

Court provided the parties with its initial views on the merits of the Motions, ECF 183, Mr.

Remarque filed an Opposition to the Government’s forthcoming third superseding indictment.

ECF 184. The Government also filed a Motion to Stay Ruling as to Count Three on Defendant’s

Motion to Quash. ECF 187. Upon review of those filings, for the reasons stated below, the Motion

to Quash will be granted in part, although implementation of the ruling will be deferred to permit




1
 Several motions in limine, ECF 155, 159, 160, remain pending because this Court has deferred
their adjudication. One additional motion, seeking to obtain additional grand jury records, is not
yet ripe, ECF 178.
        Case 8:19-cr-00039-SAG Document 192 Filed 02/12/21 Page 2 of 13



the Government to supersede the indictment, and the Motions to Dismiss will be denied. The

Government’s Motion to Stay will also be denied.

   I.       Factual and Procedural Background

        A review of this case’s procedural history is central to several facets of the Court’s analysis.

Mr. Remarque’s initial appearance in federal court, on a one-count indictment charging possession

of child pornography, occurred on January 30, 2019. ECF 6. The Federal Public Defender’s office

entered its appearance on Mr. Remarque’s behalf, ECF 14, and filed two suppression motions

thirteen days later, on February 12, 2019. ECF 16, 17. The early months of the case were marked

by several changes in attorney for Mr. Remarque, as well as his withdrawal from a plea agreement.

ECF 19, 22, 27, 33, 36, 42. During that time, Mr. Remarque filed a motion for discovery. ECF

30. Judge Paula Xinis, the then-presiding judge in this case, held a telephone conference on

September 25, 2019, and subsequently entered the case’s initial pretrial scheduling order. ECF

46. The scheduling order set, inter alia, a December 2, 2019 deadline for Mr. Remarque to file or

supplement pretrial motions, a motions hearing date of January 3, 2020, and a trial date of March

25, 2020. ECF 46.

        During this entire period, while Mr. Remarque was repeatedly replacing his counsel, the

motions filed on Mr. Remarque’s behalf by the assistant Federal Public Defender remained

pending. On or before the December 2, 2019 deadline, Mr. Remarque’s then-counsel, Michael

Montemarano, Esq., filed six additional pre-trial motions. ECF 56, 57, 59, 60, 61, 64. A motions

hearing occurred on February 4, 2020, at which Judge Xinis denied Mr. Remarque’s various pre-

trial motions. ECF 74, 75.

        On March 11, 2020, Chief Judge James K. Bredar issued the first of a long series of orders

restricting access to Court facilities in light of the COVID-19 pandemic. See Standing Order No.



                                                   2
        Case 8:19-cr-00039-SAG Document 192 Filed 02/12/21 Page 3 of 13



2020-02. During this time, Mr. Remarque once again sought to change his counsel. ECF 83. His

previous counsel continued to work on his behalf, filing a motion seeking Mr. Remarque’s release

from custody for health and safety reasons, citing the pandemic. ECF 86. On June 11, 2020, Mr.

Remarque’s current counsel, Donald LaRoche, Esq., entered his appearance. ECF 102.

       On July 18, 2020, Mr. LaRoche filed a motion to withdraw the motion in limine that had

been filed by Mr. Montemarano. ECF 104. Judge Xinis entered a new scheduling order, which

set a pre-trial conference for September 15, 2020 and a trial date for September 21, 2020. ECF

109. While the deadline for pretrial motions had long-since passed, Judge Xinis authorized Mr.

LaRoche to file a renewed motion to suppress. ECF 112. On August 17, 2020, the case was

reassigned from Judge Xinis to my docket. Extensive scheduling efforts ensued in hopes of safely

proceeding ahead with Mr. Remarque’s trial despite the pandemic, during which time Mr.

Remarque filed numerous additional motions covering a wide range of topics. He sought

reconsideration of the Court’s previous denial of his request for pretrial release on bail, ECF 114,

and filed a renewed motion to suppress, ECF 116. He then moved to dismiss Counts One and Two

of the indictment on multiplicity grounds, ECF 121, sought review of his detention order, ECF

127, moved to dismiss on the grounds of prosecutorial vindictiveness, ECF 135, and moved to

dismiss due to unnecessary delay, ECF 139. In the lead up to the then-target November 16, 2020

trial date, he moved to suppress several statements, ECF 151, and also filed several additional

motions in limine, ECF 155, 159, 160. The trial was, unfortunately, again delayed multiple times

until its currently scheduled date of March 1, 2021. ECF 173. Without seeking further leave of

court, Mr. Remarque has continued to file motions. He filed a speedy trial motion in early

December, ECF 169, before ultimately filing the instant motions in early January, ECF 174, 175,

176.



                                                 3
         Case 8:19-cr-00039-SAG Document 192 Filed 02/12/21 Page 4 of 13



         In light of the approaching trial date, upon review of Mr. Remarque’s most recent motions,

the Court scheduled a February 5, 2021 conference call to provide both parties with ample notice

of its forthcoming rulings. On the call, the Court stated that it would be issuing this written opinion

in due course, but that it intended to deny the Motions, with the exception of the Motion to Quash,

ECF 174, as it pertained to Count Three of the second superseding indictment. It stated that it

would give the Government the opportunity, if desired, to file a third superseding indictment in an

attempt to remedy the defects the Court had identified in Count Three, see Section II(A) infra. Mr.

Remarque, meanwhile, was given the option of continuing the trial should he wish to do so in light

of the Government’s impending third superseding indictment. This written opinion provides more

detail regarding the basis for those oral rulings.

   II.      Analysis

            A. Motion to Quash for Lack of Sufficiency and Specificity

         “A valid indictment must: (1) allege the essential facts constituting the offense; (2) allege

each element of the offense, so that fair notice is provided; and (3) be sufficiently distinctive that

a verdict will bar a second prosecution for the same offense.” United States v. Bolden, 325 F.3d

471, 490 (4th Cir. 2003). Here, all three counts of the second superseding indictment track the

language of the statutes charged. Such tracking of statutory language is sufficient if the words

“fully, directly, and expressly, without any uncertainty or ambiguity, set forth all the elements

necessary to constitute the offence intended to be punished.” Hamling v. United States, 418 U.S.

87, 117 (1974) (internal citation omitted); United States v. Wicks, 187 F.3d 426, 427 (4th Cir.

1999); United States v. Brandon, 298 F.3d 307, 310 (4th Cir. 2002). However, “[w]hen the words

of a statute are used to describe the offense generally, they must be accompanied with such a

statement of the facts and circumstances as will inform the accused of the specific offence, coming



                                                     4
        Case 8:19-cr-00039-SAG Document 192 Filed 02/12/21 Page 5 of 13



under the general description, with which he is charged.” Brandon, 298 F.3d at 310 (internal

citations omitted).

       Counts One and Two of the indictment, while not overly descriptive, satisfy these

standards. Not only do the counts track the statutory language and thus expressly set out all the

elements necessary to constitute the offense of receipt of child pornography, but they also include

“essential facts” distinctive enough to allow preparation of the defense and to bar a second

prosecution for the same offense—namely the inclusion of a precise date and time when the child

pornography was allegedly received. For a charge centering on the receipt of images, such date

and time details are sufficient to allow the defendant to identify what conduct and images the

government are alleging violated the statute, particularly given that the dates and times align with

the filenames of screenshots of the alleged child pornography found here. 2 While Mr. Remarque

challenges the validity of the Government’s “filenames-as-timestamps” theory, that question will

be determined by the jury. For notice and double jeopardy purposes, the specific date and time

sufficiently protect Mr. Remarque as to Counts One and Two.

       Count Three, by contrast, supplements its recitation of the statutory language with only a

date, providing no “essential facts” regarding what pornography was allegedly possessed, such

that it is merely a generic reformulation of the elements rather than a sufficiently distinctive charge.



2
  Mr. Remarque alleges several other issues with the indictment, including its use of the word “any”
and its alleged failure to outline how he allegedly affected interstate commerce with his receipt
and possession of child pornography. ECF 174. To the extent Mr. Remarque objects to the
language used in the indictment, it closely tracks the statutory language, such that there can be
little doubt that it sufficiently and clearly alleges each element of the charged offenses. Mr.
Remarque’s arguments regarding the indictment’s lack of highly specific details regarding
interstate commerce and other matters, meanwhile, find no purchase in Bolden or other relevant
precedent. The Government need not flesh out the entirety of its case at the indictment stage. See,
e.g., United States v. Elbaz, 332 F. Supp. 3d 960, 970 (D. Md. 2018) (“[A]n indictment must
merely identify those essential facts necessary to inform her of the charge, prepare a defense, and
avoid double jeopardy, not layout the whole of the Government's case.”).
                                                   5
        Case 8:19-cr-00039-SAG Document 192 Filed 02/12/21 Page 6 of 13



Nothing in the indictment protects Mr. Remarque from being charged for the same possession

crime at some point in the future, because there is no information specifying the alleged child

pornography being charged. As such, the indictment is deficient, per Bolden, 325 F.3d at 490.

The Government need not detail the evidence it intends to use to prove Mr. Remarque’s guilt, nor

is it cabined to any particular type of facts that must be included in order to satisfy the indictment’s

notice requirements, whether it be the inclusion of image file names, reference to particular devices

on which the pornography was stored, or some other avenue entirely. Whatever route the

prosecution chooses, however, must involve sufficient inclusion of “essential facts” to allow Mr.

Remarque to prepare a defense and to ensure that he cannot again be charged for possession of the

same alleged pornography at a later date. That concern is particularly acute where, as here, the

date alleged in the indictment represents a search of a defendant’s home, where multiple items are

often seized and could potentially undergird the charge.

       The question, then, is the appropriate remedy in this unique situation. The Court has no

concerns about actual notice to Mr. Remarque regarding the nature of the government’s charges.

Mr. Remarque’s own filings demonstrate that he is aware of the items being alleged to contain

child pornography. See, e.g., ECF 160 at 2 (referencing the flash drive with child pornography

found in his living room). Any double jeopardy concerns that might result from Count Three’s

language have not come to fruition, since there is no evidence that he has been charged with any

other offenses. Thus, as discussed during the February 5, 2021 conference call, this Court will

afford the Government the opportunity to supersede the indictment to remedy Count Three’s

technical deficiencies, prior to dismissing that count as stated in the second superseding




                                                   6
        Case 8:19-cr-00039-SAG Document 192 Filed 02/12/21 Page 7 of 13



indictment. 3 While Mr. Remarque objects to allowing the Government to seek a superseding

indictment and suggests dismissal with prejudice is the appropriate remedy instead, ECF 184, the

very case law he cited in his Motion to Quash demonstrates that, in these circumstances, the

Government is permitted to supersede. See, e.g., United States v. Bryant-Royal, No.WDQ-12-

0040, 2013 WL 3364476, at *1 (D. Md. July 3, 2013) (noting that “the second superseding

indictment repled and reinstituted the charge” that had been dismissed earlier for lack of sufficient

specificity); United States v. Hooker, 841 F.2d 1225, 1232 (4th Cir. 1988) (stating that “[i]t is

obvious that the government could easily have obtained a superseding indictment” to cure defects

in the original indictment identified prior to trial). See also, e.g., United States v. Schmidt, No.

4:09CR00265 ERW, 2009 WL 2836460, at *8 (E.D. Mo. Aug. 27, 2009) (finding an indictment

sufficient because it described the hard drive containing the child pornography and identified

images of child pornography contained on the drive); United States v. Brooks, 648 F. App’x 791,

796 (11th Cir. 2016) (deeming a child pornography indictment sufficient because it alleged not

just a date but also a name of the child pornography file in question). The third superseding

indictment will incorporate specific references to the alleged child pornography being charged,

which has long been identified to Mr. Remarque in discovery.




3
  The Government filed a motion requesting that the Court defer consideration of Mr. Remarque’s
Motion to Quash regarding Count Three because it intends to seek the third superseding
indictment. ECF 187. Thus, it argues that the issue raised by Mr. Remarque will be moot. Id.
The Government is only seeking to supersede, however, because the Court indicated on the
February 5, 2021 conference call that it intended to issue a written opinion finding Count Three
deficient. The conference call’s purpose was to give the parties the maximum possible notice of
the indictment’s insufficiency (and the opportunity to supersede in particular), given the looming
trial date in just a few weeks. There are thus no mootness concerns, since the Court functionally
already made its ruling regarding Count Three on the teleconference, and is using this opinion to
formalize its reasoning.
                                                 7
        Case 8:19-cr-00039-SAG Document 192 Filed 02/12/21 Page 8 of 13



       This case is, admittedly, mere weeks away from trial. Mr. Remarque has, however, been

given the opportunity to seek a continuance, which he declined, ECF 188. What is more, the

offending Count Three language has been present in this indictment since the inception of this case

in early 2019. Mr. Remarque, despite roughly two-dozen rounds of motions challenging many

different aspects of the indictment, his detention, and the prosecution’s conduct, did not raise this

issue until less than two months before trial, and more than a year after the December 2, 2019

deadline for filing pretrial motions, ECF 46. The Court is sensitive to the fact that Mr. Remarque

has experienced extensive pre-trial detention as a result of the pandemic and the resulting public

health restrictions on jury trials. Thus, this Court is not inclined to bar his belated motions on

timeliness grounds. That said, he should not benefit from his two-year delay in raising the issue

of Count Three’s sufficiency, to the prejudice of the government. See Section I, supra (outlining

the long history of this case). The Government will be afforded the opportunity to supersede to

correct the deficiency, just as it would have if the issue had been raised in a timely fashion. See

United States v. Hillie, 227 F. Supp. 3d 57, 82 (D.D.C. 2017) (“[T]his Court will hold in abeyance

the order dismissing the federal counts for 14 days, which should give the government adequate

time to determine whether a superseding federal indictment that contains constitutionally sufficient

child pornography charges will be sought.”). The Government is permitted until February 18,

2021 to supersede Count Three.

           B. Motion to Dismiss for Arbitrary Multiplication of Offenses

       Mr. Remarque has made variations of this same argument regarding the multiplicitous

nature of the indictment counts several times already, ECF 64, 121, and it has been rejected each

time by the then-presiding judges, ECF 110, 148. The Government has stated that the evidence it

will present in support of the possession offense is distinct from the two images charged in the



                                                 8
         Case 8:19-cr-00039-SAG Document 192 Filed 02/12/21 Page 9 of 13



receipt counts, ECF 177 at 7, and the forthcoming third superseding indictment will presumably

clarify the details surrounding that position. Receipt and possession of separate child pornography

images and files constitute distinct conduct, and those charges therefore are not multiplicitous. See

United States v. Fall, 955 F.3d 363, 373 (4th Cir. 2020), United States v. Schnittker, 807 F.3d 77,

83 (4th Cir. 2015). There is no debate that Mr. Remarque cannot be punished twice for the same

offense, and he will not be sentenced for receipt and possession of the same child pornography

images. Thus, even if the Government did ultimately rely on the same child pornography images

and files to prove possession and receipt, the Court would remedy the situation at trial or before

sentencing to ensure that Mr. Remarque’s rights are protected. As an example, should Mr.

Remarque ultimately be found guilty of both receipt and possession, the Court could sentence him

only on the counts for which distinct evidence was provided without inputting any multiplicitous

counts into the guidelines calculations. While the Court understands that Mr. Remarque will argue

that the screenshot filenames provided by the Government do not adequately evidence two distinct

acts of receipt of child pornography, that is a factual issue to be presented to the jury, not a question

to be adjudicated by the Court prior to trial. Thus, while Court will continue to monitor the case

for multiplicity and will take appropriate action if any is discovered, Mr. Remarque’s motion to

dismiss the indictment on that ground will be denied.

            C. Motion to Dismiss for Bad Faith Prosecution and Abuse of the Grand Jury
               Process
        As evidence of bad faith prosecution, Mr. Remarque cites 1) the Government’s decision to

arrest him at his home instead of arranging for self-surrender, 2) the insufficient specificity of the

indictment, 3) the “unsubstantiated and frivolous accusations that Mr. Remarque engaged in

questionable conduct with a minor female in Haiti” which he claims is a lie fed to prosecutors by




                                                   9
       Case 8:19-cr-00039-SAG Document 192 Filed 02/12/21 Page 10 of 13



his estranged ex-wife Ms. Wanna Crevecoeur, and 4) his claim that he “continues to lack any

information with which to investigate or defend himself against these accusations.” ECF 176.

       Regarding the Government’s arresting Mr. Remarque at his home, he cites no authority for

the proposition that such arrests (which are routine practice) constitute misconduct or bad faith.

Instead, that decision is permissible and within the Government’s discretion. See, e.g., United

States v. Khimani, No. 1:14-CR-00455-PGG, 2015 WL 13876771, at *6 (S.D.N.Y. Apr. 27, 2015)

(rejecting defendant’s argument that the government’s failure to give him the opportunity to turn

himself in constituted misconduct).     His concerns about the sufficiency of the indictment,

meanwhile, have been addressed in Section II(A). His assertion that the prosecution is relying on

evidence manufactured by Ms. Crevecoeur is another point of factual dispute that he may present

as part of his defense to the jury, but does not amount to evidence of prosecutorial misconduct.

Lastly, Mr. Remarque’s apparent confusion as to what information to investigate or how to defend

himself does not demonstrate prosecutorial misconduct, either. The Government has produced to

Mr. Remarque and his counsel, among other evidence, images of child pornography found on a

device found in his living room, a recording of his custodial interrogation, and statements made

by Ms. Crevecoeur. See ECF 160 at 2 (referencing Mr. Remarque’s receipt of the thumb drive

found in his living room); ECF 69 (stating that “audio recordings of . . . [the] interviews of the

Defendant . . . have previously been provided to defense counsel in discovery”); ECF 151

(discussing at length statements made by Ms. Crevecoeur and relied upon by the

Government). That evidence, along with the remaining discovery materials handed over by the

prosecution, will constitute the Government’s case and provides the sort of information Mr.

Remarque can use to build his defense. Indeed, as noted in this opinion, many of the arguments

Mr. Remarque makes in these Motions are precisely the sorts of defenses one might properly raise



                                               10
        Case 8:19-cr-00039-SAG Document 192 Filed 02/12/21 Page 11 of 13



before a jury. The Court is well aware that Mr. Remarque sees the facts in a very different way

from the Government and will present the jury with a very different version of events: one in which

Ms. Crevecoeur, the aggrieved ex-spouse, essentially “set up” the evidence to inculpate Mr.

Remarque. But there is no “bad faith” inherent in two different parties presenting two competing

versions of events—indeed, that is precisely the nature of the American legal system. It would be

highly inappropriate for this Court to weigh the parties’ divergent views of the facts in the context

of a motion to dismiss the indictment.

       Mr. Remarque also alleges abuse of the grand jury process. Claims to this end must clear

an extremely high legal standard. In Bank of Nova Scotia v. United States, the Supreme Court held

that “as a general matter, a district court may not dismiss an indictment for errors in grand jury

proceedings unless such errors prejudiced the defendants.” 487 U.S. 250, 254 (1988). Against

this backdrop, “challenges to the reliability of evidence presented to the grand jury are particularly

disfavored.” Fourth Circuit Criminal Handbook 2018 Edition, § 81 (Matthew Bender). Indeed,

the Fourth Circuit has held in no uncertain terms that “[w]e will not hear a challenge to the

reliability or competence of the evidence presented to the grand jury, and the mere fact that

evidence is unreliable is not sufficient to require a dismissal of the indictment.” 61 F.3d 248, 252

(4th Cir. 1995), citing Bank of Nova Scotia, 487 U.S. at 261.

       That sort of challenge is precisely what Mr. Remarque mounts here—questioning Special

Agent Christine Carlson’s expertise and alleging that she improperly “assumed and speculated” in

her testimony regarding screenshot naming conventions and how those screenshots established

that Mr. Remarque received child pornography on multiple different occasions. 4 ECF 176 at 6-9.



4
 At several points in his filings, Mr. Remarque accurately highlights the fact that “time” is not a
material element of the crimes charged. E.g., ECF 180 at 4. He thus asserts the Government’s
heavy reliance on the screenshot filenames as timestamps in the indictment and grand jury
                                                 11
           Case 8:19-cr-00039-SAG Document 192 Filed 02/12/21 Page 12 of 13



Mr. Remarque provides no actual evidence of wrongdoing or fraud upon the grand jury, focusing

instead on his view that the Government’s theory centered on screenshot filenames is unrealistic

and untenable. Once again, the parties’ divergent views about whether the Government has

provided sufficient evidence of independent incidents of possession or receipt of child

pornography is a question to be determined by the jury, not by this Court in a pre-trial

motion. Disagreement with the Government’s legal theory is not equivalent to prejudicial

error. Accordingly, Defendant’s motion to dismiss and his request that the Government be

directed “to produce and disclose the entire transcript of the grand jury proceedings,” ECF 179,

will be denied, in light of the dearth of evidence suggesting error and the case law suggesting that

even if error had occurred, it would not warrant dismissal. 5

    III.      Conclusion

           For the reasons stated above, Mr. Remarque’s Motion to Quash the Indictment for Lack of

Sufficiency, ECF 174, will be granted as to Count Three and denied as to the other two Counts,

although the Court will hold in abeyance its order on that motion to give the Government until

February 18, 2021 to supersede the indictment. His Motion to Dismiss for Arbitrary Multiplication

of Offenses, ECF 175, and Motion to Dismiss for Bad Faith Prosecution and Abuse of the Grand

Jury Process, ECF 176, will be denied. The Government’s Motion to Stay Ruling as to Count

Three on Defendant’s Motion to Quash, ECF 187, will be denied as well. The Government will


proceedings “border[s] on ridiculous.” Id. That contention overlooks the fact that the
Government’s theory is that the date and time stamps prove that Mr. Remarque received and/or
possessed these images at separate times. While the Government does not have to prove the date
or the time, it does need to prove separate instances of receipt/possession and can argue to the jury
that the date and time stamps suffice.

5
  Mr. Remarque has filed a separate motion seeking the Government’s instructions to the Grand
Jury. ECF 178. That motion is not yet ripe and is not addressed herein, although the Court notes
that the same rationale articulated here is likely to govern its assessment of that motion.

                                                 12
         Case 8:19-cr-00039-SAG Document 192 Filed 02/12/21 Page 13 of 13



be permitted until February 18, 2021 to supersede the indictment to remedy the deficiencies

identified in Count Three.



Dated:     February 12, 2021                                   /s/
                                                   Stephanie A. Gallagher
                                                  United States District Judge




                                            13
